DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4, line 2, “the least one” shall be changed to -- the at least one--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Basic Vegetable  Products, Inc. (BVPI, GB 948,517) in view of Wigton (US 2,535,109).
 	BVPI discloses a freeze drying vessel (41) comprising: a freeze drying chamber (within 41) having a drying chamber inlet (Fig. 3, opening at top wall of vessel 41 that is connected to 44) that receives the frozen product particles (from 44), a vacuum port (46) through which the drying chamber is evacuated to a first vacuum pressure and a drying chamber outlet (Fig. 3, opening at bottom wall of vessel 41 that is connected to 47); a plurality of sloped horizontal shelves (51) that receive the frozen particles, wherein 10the shelves (51) are arranged vertically in the drying chamber to provide top and bottom shelves and a plurality of shelves between the top and bottom shelves (Fig. 3), wherein said plurality of sloped shelves (51) comprise first shelves arranged with a slope downwards in a first direction (Fig. 3, shelves connected to the left 52) and second shelves arranged with a slope downwards in a second direction (Fig. 3, shelves connected to the right 52), the first and second directions being opposite 15to each other (Fig. 3); a plurality of connecting members (52) comprising at least one first (Fig. 3, left one) connecting member and at least one second (Fig. 3, right one) connecting member, wherein the at least one first connecting member is attached to at least two shelves taken only among the first shelves (Fig. 3) and 20the at least one second connecting member is attached to at least two shelves taken only among the second shelves (Fig. 3), the at least one first connecting member being different from the at least one second connecting member (Fig. 3); a plurality of vibration elements (53) comprising at least one first (Fig. 3, 53 located at left side) vibration element and at least one . 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Basic Vegetable  Products, Inc. (BVPI, GB 948,517) in view of Wigton (US 2,535,109) as applied to claim 1 as above, and further in view of Voss (US 5,022,265).
 	The freeze drying vessel of BVPI as modified by Wigton as above includes all that is recited in claims 5-6 except for each shelf is connected to a heat transfer fluid source located outside the chamber by a heat transfer fluid conduit that provides fluid communication between the heat transfer fluid source and shelf to enable a flow of heat transfer fluid within the shelf to heat the shelf; wherein the heat transfer fluid conduit includes a curved conduit section located between first and second vertical conduit sections to form a substantially U-shaped conduit that accommodates horizontal displacement of the shelf due to vibration.  Voss discloses a freeze drying vessel 41 comprising a plurality of shelves 43, each shelf 43 is connected to a heat transfer fluid source 44 located outside the chamber 42 by a heat transfer fluid conduit 45-48 that provides fluid communication between the heat transfer fluid source 44 and shelf 43  to enable a flow of heat transfer fluid within the shelf to heat the shelf (Fig. 4, col. 3, line 60 to col. 4, line 2); wherein the heat transfer fluid conduit 45-48 includes a curved conduit section 47, 48 located between first and second vertical conduit sections 45, 46 to form a substantially U-shaped conduit that accommodates horizontal displacement of the shelf due to vibration (Fig. 4).  Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the freeze drying vessel of BVPI to include each shelf is connected to a heat transfer fluid source located outside the chamber by a heat transfer fluid conduit that provides fluid communication between the heat transfer fluid .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Basic Vegetable  Products, Inc. (BVPI, GB 948,517) in view of Wigton (US 2,535,109) as applied to claim 1 as above, and further in view of Alstat (US 2005/0144804 A1).
 	The freeze drying vessel of BVPI as modified by Wigton as above includes all that is recited in claim 7 except for at least two condensing units connected by respective conduits between a vacuum pump and the vacuum port wherein a condensing unit is used to collect vapor generated during sublimation of the frozen particles while ice is simultaneously removed from 30another condensing unit that has reached ice capacity to enable continuous operation of the freeze drying system.  Alstat discloses a freeze drying vessel comprising at least two condensing units 201a, 201b connected by respective conduits 203 between a vacuum pump 207 and the vacuum port (Fig. 2, not numbered, at bottom of chamber 101) wherein a condensing unit is used to collect vapor generated during sublimation of the frozen particles while ice is simultaneously removed from 30another condensing unit that has reached ice capacity to enable continuous operation of the freeze drying system (paragraph [0045]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the freeze drying vessel of BVPI to include at least two condensing units connected by respective conduits between a vacuum pump and the vacuum port wherein a condensing unit is used to collect vapor generated during sublimation of the frozen particles while ice is simultaneously removed from 30another condensing unit that has reached ice capacity to enable continuous operation of the freeze drying system as taught by Alstat in order to prevent interrupting the freeze-dry cycle. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Basic Vegetable  Products, Inc. (BVPI, GB 948,517) in view of Wigton (US 2,535,109) as applied to claim 1 as above, and further in view of Ganguly et al. (WO 2016/196110 A1).
 The freeze drying vessel of BVPI as modified by Wigton as above includes all that is recited in claim 9 except for the 10vibration elements are electromagnetic, pneumatic, hydraulic or electronic drives. Ganguly et al. disclose a freeze drying vessel comprising vibration element 239 wherein the vibration element may be a pneumatic piston impact vibrator or an offset mass driven by an electric motor (paragraph [0044]). Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the freeze drying vessel of BVPI to use pneumatic or electronic drives as vibration elements as taught by Ganguly et al. in order to pursue an intended use and obtain a predictable vibration result from the pneumatic or electronic drives vibration elements.

Allowable Subject Matter
Claims 10-13 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for allowance of the claims 10-13 is the inclusion of the limitations “evacuating the upper intermediate chamber to a first vacuum pressure; transferring the frozen particles from the upper intermediate chamber to a drying chamber (304) that is also evacuated to the first vacuum pressure; 20returning the upper intermediate chamber to approximately atmospheric pressure”, “transferring the freeze dried product from the drying 
15

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762